DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Status of Claims
Claims 1-10 are pending.

Response to Remarks
Claim Rejections – 35 USC section § 103 
 	Applicant argue on pages 7-8 of the response, Applicant argue that the cited references does not teach “place a second icon that has a second predetermined shape on the captured image based on a second user input by manipulating the cursor, the second icon indicating an object region on the captured image, the shape of the cursor being different from the second predetermined shape of the icon placed on the captured image, and the second predetermined shape being different from the first predetermined shape”, disclosed by claim 1. Specifically, Applicant argue that Rother does not teach this limitations; however, the Examiner disagrees. The Examiner disclose the elements disclose by Bai, Price and Packt as shown in the rejection below; however, stated that manipulating the cursor, the shape of the cursor being different from the predetermined shape.  The Examiner then pointed to Fig 10 of Rother and clearly shows the circle 102, the + 1010 and the – 1012 which are used for further refining the segmentation are clearly different from the shape of the cursor (see [p][0069]).Thus the limitation is disclose by Rother and therefore, all the elements of the claim are taught by the combination of Bai, Price and Packt as a whole. 
   	Also, new claim 10 is clearly taught by Price in abstract which teach “the disclosed systems and methods generate a trained neural network based on training digital images and training indicators. Moreover, one or more embodiments of the disclosed systems and methods utilize a trained neural network and iterative user indicators to select targeted objects in digital images. Specifically, the disclosed systems and methods can transform user indicators into distance maps that can be utilized in conjunction with color channels and a trained neural network to identify pixels that reflect the target object”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. 
 	As to independent claim 1, the claimed invention is directed to an abstract idea.  The claims recites in part, place a first icon that has a first predetermined shape on a background region of the captured image based on a first user input by manipulating the cursor, a shape of the cursor being different from the first predetermined shape; and place a second icon that has a second predetermined shape on the captured image based on a second user input by manipulating the cursor, the second icon indicating an object region on the captured image, the shape of the cursor being different from the second predetermined shape of the icon placed on the captured image, and the second predetermined shape being different from the first predetermined shape. The claim is only directed to placing the icons on the image via a GUI using a mouse. This judicial exception is not integrated into a practical application because the claim is directed to a method for organizing human activity.  The additional limitations or elements of display a captured image including at least one object and a cursor appears to insignificant extra solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claim is directed to an abstract idea.

  	Independent claim 4 is similar in scope to claim 1 and is likewise rejected. 

 	The additional limitations discloses by claims 2-3 and 5-10 do not overcome the rejection of the parent claim 1 as stated above because the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (NPL titled: Geodesic Matting: A Geodesic Framework for Fast Interactive Image and Video Segmentation and Matting) in view of Price et al (Pub No.: 20170140236) further in view of Packt Video (ScreenShot from Youtube – OpenCV Tutorial: Segmenting an Image Using the Grabcut Algorithm) further in view of Rother et al (Pub No.: 20110216976).
 	As to claim 4, Bai discloses an image processing method performed by at least one computer (interactive framework for soft segmentation and matting of natural images and videos – see abstract), the method comprising: displaying a captured image including at least one object (see Fig 25); placing a first icon on a background region of the captured image frame based on a first user input (green scribble on video frame – see Fig 25) by manipulating a cursor, (this is an inherit feature, as the user has to use a mouse, a trackpad or touchscreen to manipulate a cursor to put it inputs – see Fig 1); and placing a second icon of the captured image based on a second user input (blue scribble place on moving foreground – see Fig 25); however, Bai does not expressly disclose wherein the a first and second icons are a first and second predetermined shapes respectively and where the second predetermined shape being different from the first predetermined shape.
 	Price discloses a method for selecting objects in digital visual media including wherein the a first and second icons are a first and second predetermined shapes respectively (first icon is a dot while the second is a circle in a dot – see Fig. 2B and [p][0101]) and where the second predetermined shape being different from the first predetermined shape (first icon is a dot while the second is a circle in a dot – see Fig. 2B and [p][0101]).
	Price & Bai are combinable because they are from directed to video object detection.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the interactive framework for soft segmentation and matting of natural images and video of Bai to include the method for selecting objects of Price to allow a user to iteratively select indicators to targeted objects in digital images and transform the user indicators into distance maps that can be utilized in conjunction with color channels and a trained neural network to identify pixels that reflect a target object (see abstract).
	Therefore, it would have been obvious to combine Price with Bai to obtain the invention as specified in claim 4.
 	Note the discussion above; the combination of Price and Bai as a whole does not expressly disclose the image includes the cursor and a shape of the cursor being different from the first predetermined shape.
 	Packt disclose a video segmentation tutorial which includes wherein the image includes the cursor (see the cursor in the Screen shot at time stamp 0.41 – see Screen shot) and a shape of the cursor being different from the first predetermined shape (note that the shape of the cursor is shaped as an arrow - see Screen shot).
 	Price, Packt & Bai are combinable because they are from directed to video object detection.
 	 Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the interactive framework for soft segmentation and matting of natural images and video of Bai as modified by Price to include the video segmentation as disclose by Packt to highlight the background and foreground (see Screenshot). 
 	Note the discussion above; the combination of Price, Packt and Bai as a whole does not teach by manipulating the cursor, the second indicating an object region on the captured image the shape of the cursor being different from the second predetermined shape of the icon place on the captured image.
 	Rother discloses a method for updating segmentation including by manipulating the cursor, the second indicating an object region on the captured image the shape of the cursor being different from the second predetermined shape of the icon place on the captured image (“It will be appreciated that these are provided by way of example only and where icons are used they may be labeled in a different manner (e.g. ‘+’ for foreground and ‘−’ for background as shown in the example of FIG. 10 described below)” – see [p][0040]).
 	Price, Rother, Packt & Bai are combinable because they are from directed to video object detection.
 	 Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the interactive framework for soft segmentation and matting of natural images and video of Bai as modified by Price and Packt to include the updating segmentation method as disclose by Rother to label foreground and background by using symbols to be an additional indicator (see [p][0040]).
	Therefore, it would have been obvious to combine Price,  Roger,  Packt with Bai to obtain the invention as specified in claim 4.
	
 	As to claim 5, Bai teaches the image processing method, further comprising: generating, based on the first user input and the second user input, a an object detection model for detecting the at least one object from the image frame (see section 4, [p][001] – where a model is used to segment  a video).

 	As to claim 6, Bai teaches the image processing method, further comprising: identifying whether pixels that are selected at random are the background region or the object region based on additional user inputs (see section 3.2, [p][003] – where background and foreground are sampled randomly).

	As to claim 1, this claims differ from claim 4 except claim 4 is method whereas claim 1 is a system an include the limitations an image processing system, comprising: at least one memory storing instructions and at least one processor  configured to process the instructions to control the image processing system. These limitations are not expressly disclose by Bai.
 	Price discloses a system for selecting objects in digital visual media (see Fig 15 of Price) including comprising: at least one memory storing instructions (1504 –see Fig. 15 of Price) and at least one processor (1502 – see Fig. 15 of Price)  configured to process the instructions to control the image processing system (see [p][0263] of Price).
 	Therefore combining Bai, Rother,  Packt and Price would meet the claim limitations for the same reasons as previously discussed in claim 4.

 	Claims 2-3 are rejected for the same reasons as set forth in the rejection of the claims 5-6 method claims 5-6 for the apparatus claimed in claims 2-3.  

 	As to claim 7, this claims differ from claim 4 except claim 4 is method whereas claim 7 is a computer readable recording medium  an include the limitations storing program instructions for causing a computer to perform the method are additively recited. Bai does not expressly disclose these limitations. 
 	Price disclose storing program instructions (see [p][0263]] of Price) for causing a computer (1505, Processor – see Fig. 15 of Price) to perform to perform the method.
 	Therefore combining Bai, Rother, Packt and Price would meet the claim limitations for the same reasons as previously discussed in claim 4.
 		
 	Claims 8-9 are rejected for the same reasons as set forth in the rejection of the claims 5-6 method claims 5-6 for the computer readable recording medium claimed in claims 8-9.  

 	As to claim 10, Bai does not expressly disclose the image processing system, wherein the at least one processor is further configured to process the instructions to control the image processing system to: output, based on the placed first icon and the placed second icon, the object region on the captured image as a learning data for detecting predetermined region on at least one captured image.
 	Price discloses a system for selecting objects in digital visual media including wherein the at least one processor is further configured to process the instructions to control the image processing system to: output, based on the placed first icon and the placed second icon, the object region on the captured image as a learning data for detecting predetermined region on at least one captured image (the disclosed systems and methods generate a trained neural network based on training digital images and training indicators. Moreover, one or more embodiments of the disclosed systems and methods utilize a trained neural network and iterative user indicators to select targeted objects in digital images. Specifically, the disclosed systems and methods can transform user indicators into distance maps that can be utilized in conjunction with color channels and a trained neural network to identify pixels that reflect the target object – see abstract). Therefore combining Bai, Rother, Packt and Price would meet the claim limitations for the same reasons as previously discussed in claim 4.

		
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 1, 2022